¶ 59. DAVID T. PROSSER, J.
(concurring). In all likelihood, the lead opinion reaches the correct result. It strictly adheres to the terms of the statute and shows that this construction follows a consistent pattern of interpretation since the early 1980s.
¶ 60. Nonetheless, I am joining Justice Roggensack's concurrence because it graphically illustrates the potential downside of this decision and the need for the legislature to reexamine the law.
¶ 61. The lead opinion asserts that, "The law allows an authority to impose fees for four specific tasks." Lead op., ¶ 35. "The statutory text does not allow the imposition of a broad array of fees for any and every cost incurred by an authority." Id.
¶ 62. The plain implication of this ruling is that an authority may not charge a fee for an unenumerated "task," no matter how costly that task may be. As a result, shrewd requesters will be able to use government resources to obtain valuable information at little or no cost so long as they are able to minimize or avoid the "four specific tasks." Cf. WIREdata, Inc. v. Village of Sussex, 2008 WI 69, 310 Wis. 2d 397, 751 N.W.2d 736.
¶ 63. We live in an information age. Taxpayers are paying for the accumulation of vast amounts of data. *634Now taxpayers may have to pay to give that data away so that others can make a profit.
¶ 64. A second implication of the decision is that governments have been largely disarmed in dealing with large, demanding requests, like the request in Osborn v. Board of Regents of the University of Wisconsin System, 2002 WI 83, 254 Wis. 2d 266, 647 N.W.2d 158. The lead opinion has no answer on how to deal with this situation.
¶ 65. There can be no dispute that public records requests can be highly salutary and may expose deficiencies and shortcomings in public performance. But some public records requests may harass public officials or units of government. This reality is seldom acknowledged. The ability to impose charges reflecting the actual cost of compliance has sometimes served as a brake on malicious, frivolous, or unreasonable requests. To some extent, the court removes this brake.
¶ 66. The court's decision changes the dynamics of the public records law. I join Justice Roggensack in asking the legislature to revisit the law to consider the ramifications of the court's decision.
¶ 67. For the foregoing reasons, I respectfully concur.